Cc

0 A ND ON fF W NY KF

NO NO NO NO NHN WN ND NO NO RRR RRO ROR OO Re Re
on Nn On F&F WY NY KF CO UO WanaAIY Dn ff. WY NY KF OC

O23.

Abe 2:20-cv-07587-TJH-JC Document 38 Filed 08/05/21 Page1ofi Page ID #:232

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
RAMON ESTRADA PASTRANO, an CASE No. 2:20-cv-07587-TJH-JC
individual,
a Assigned To
Plaintiff, THE HONORABLE TERRY J. HATTER, JR.,
V.
ROADRUNNER TRANSPORTATION WITH PREJUDICE. [38-6]

SYSTEMS, INC., a corporation;
ROADRUNNER TRANSPORTATION
SERVICES, INC., a corporation;
ROADRUNNER FREI HY, an entity of
unknown form; DARRIL HOUGH, a
individual; and DOES 1 ftour 20, ‘inclusive,

FAC Filed: June 10, 2020
Defendants. Trial Date: Vacated

 

 

ORDER
The stipulation is approved. The entire action, including all claims and

counterclaims stated herein against all parties, is hereby dismissed with prejudice.

IT IS SO ORDERED.

Date: AUGUST 5, 2021 Laay 6 / Jb Zio,

HO /TPRR Y J. HATTER, R.
UNITED STATES DISTRICT JUDGE

  

-1- 2:20-cv-07587-TJH-JC

 

ORDER FOR DISMISSAL WITH PREJUDICE

 

 

 
